SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petrobras farms out in Tanzania Exploration License Rio de Janeiro, May 24 th , 2013 – Petróleo Brasileiro S.A - Petrobras announces that its wholly owned subsidiary Petrobras Tanzania Ltd. has signed a farm-out agreement for the sale of 12% working interest in Block 6 licence offshore Tanzania to Statoil Tanzania AS. Block 6 covers 5,549 square kilometres in the Mafia basin offshore Tanzania, with a water depth of 1,800 metres. The consortium of this block currently have Petrobras as the operator, holding 50% stake, and Shell Deepwater Tanzania B.V., with the remaining 50%. After the farm-out completion, Petrobras will remain as the operator with 38%, Statoil will hold 12%, while the remaining 50% will be held by Shell. This transaction is subject to approval by Tanzanian authorities and will bring into the consortium a company that has made significant gas discoveries in the country in 2012 and 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 24, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
